﻿
It gives the Algerian delegation great satisfaction to see you, Sir, presiding over the work of the General Assembly at its forty-fifth session. In electing you to the presidency, the Assembly paid a well deserved tribute to your well-known personal and professional qualities and to Malta, with which Algeria has long enjoyed relations of friendship, understanding and co-operation. As I convey to you our warm congratulations, I wish to assure you of the friendly and complete co-operation of the Algerian delegation.
Our congratulations and fraternal greetings go also to your predecessor, Mr. Joseph Garba of Nigeria. The ability, wisdom and devotion he displayed during his term deserve our gratitude. 
It is always a pleasant duty for my delegation to reiterate its gratitude to the Secretary-General, Mr. Javier Peres de Cuellar, for his tireless efforts that so perfectly embody the commitment of the United Nations and its irreplaceable service to peace and development.
The people of Yemen are now represented in this Assembly by a single delegation. Algeria is proud, joyful and satisfied at this, and we reiterate our warm good wishes to that fraternal people which is now reunified. 
We also welcome among us the delegation of Liechtenstein, which we congratulate on its admission to membership of the United Nations. The great transformations which have been taking place on the international scene and the resultant clean break with the cold war, herald the emergence of a new political order. New joint action and co-operation signal the end to earlier antagonisms between the two super-Powers. It is only fair to recognize that this has already had positive effects, if only because it has paved the way to the resolution of certain regional conflicts, consolidated the process of disarmament and affirmed the promotion of co-operation and security in Europe, making it possible in the heart of that continent for the peaceful reunification of Germany.
In that connection, Algeria conveys its warmest wishes to the German people, which is about to celebrate its unity, tie also express the hope that a reunified Germany will use its economic and political power to strengthen world peace and security and to bolster international solidarity and economic co-operation.
While it is only fair to acknowledge the potential benefits of all these developments, it would do no harm to point out that by and large they have affected only one part of the planet: In the other part, the South, all we see is the persistence, even the deterioration, of negative situations. There is an increasing contrast between the new prospects opening towards greater security,  freedom and well-being on the one hand, and ever-increasing injustice, violence and underdevelopment on the other. This indicates the magnitude of the challenges involved in establishing a new political order that can respond to the fundamental needs of all mankind.
There is not a more telling illustration of the magnitude of the challenge than the tragedy of the Palestinian people. International law has been constantly flouted in the Middle East, the repression o£ the Palestinian people and its intifadah is daily growing more systematic, harsher and more inhuman; the rejection of peace has grown more obdurate and, through the arrangement of mass emigration of European Jewish citizens to the occupied territories, Israel's expansionist option is more than ever openly avowed.
It was in the midst of this clear deterioration of the situation in the region that the Gulf crisis burst upon us with its attendant grave dangers for the entire Arab world and the threats it poses to international peace and security. For Algeria, this crisis is a new and deep wound in its flesh. We abhor the use of force to settle disputes, particularly since, in this case, the rift is having the double effect of casting the fraternal people of Kuwait into total distress and of exposing another fraternal country, Iraq, to being weakened or even potential destruction. Both those effects are equally unacceptable. We must also consider all the foreign workers living in those two sister countries, who face the horror of destitution and exile and the anguish of an uncertain future.
When the crisis broke out, Algeria made very clear its commitment to international legality, the provisions of the United Nations Charter and the norms and principles of international law, and firmly advocated a negotiated Arab solution free from any direct or indirect foreign pressure or interference. My country also noted that the responsibilities of States and of the international community in this crisis must be aimed above all at the victory of reason over any logic of war, particularly since the direct involvement of foreign forces in the region on an unprecedented scale would likely exacerbate confrontation, a development that is bound to have a serious effect on the peoples and countries of the region, and the international community which will not escape its effect.
That is why we believe it is essential for the parties involved to display the greatest possible restraint in order to make possible the search for a solution by all appropriate political and diplomatic means.
Since the United Nations was founded to save mankind from the scourge of war and not to contribute in any way to creating new suffering, recourse to Chapter VII of the Charter must not give rise to any doubts and must result from a faithful interpretation of the spirit and the letter of all the provisions of the Charter. In that connection, Algeria has drawn attention to the danger that concern only with the effectiveness of economic sanctions, which will starve the Iraqi and Kuwaiti peoples, could ultimately clash with the international law of humanity. 
It must be recognised today that the international community has all too often let flagrant violations of international law go unpunished. In the Middle East in particular, Israel's occupation of Arab territories since 1967 and its subsequent annexation of the Golan and El Quds, followed by its repeated invasions of Lebanon and occupation of the southern part of that country, as well as its repeated aggression against Tunisia in 1986 and 1988, the air raid against Iraq in 1981 and finally its systematic suppression of the Palestinian intifadah have all been the subjects of United Nations resolutions that Israel has rejected out of hand and openly flouted.
Therefore, it is our profound hope and urgent appeal that, in order to promote an unequivocal consensus on the Gulf crisis, the Security Council will display the sane commitment, determination and unity of action to ensure the full and strict implementation of the pertinent United Nations decisions, so as to bring about a just and comprehensive solution that would put a definitive end to the conflict in the Middle East and restore to the Palestinian people all their legitimate rights, including their right to their own independent State.
Towards that end, the appropriate framework will be the international conference on peace in the Middle East, on which there is broad unanimity, especially with regard to the essential participation on an equal footing of the Palestine Liberation Organisation (PŁO), the sole and legitimate representative of the Palestinian people.
Similarly, it is our hope that the Security Council will bring to bear its full authority to put an end to the Israeli occupation of southern Lebanon and thus enable the legitimate Government of Lebanon to exercise full sovereignty over its entire territory.
In close co-operation with the two other members of the High Arab Tripartite Committee, Algeria will continue to work relentlessly to restore a unified, sovereign, peaceful and prosperous Lebanon. We very much welcome the fact that the Lebanese Parliament has adopted constitutional reforms, and we would like to congratulate the legitimate Government and institutions of Lebanon on this progress towards national consensus.
Finally, we would appeal for international support for the setting up of an international assistance fund to Lebanon, as recently decided.
Pursuant to Security Council resolution 598 (1987) and on the basis of the Algiers Agreements of 1975, Iraq and Iran have taken the initiative of settling all aspects of their dispute, thus putting an end, after the cessation of hostilities to a long period of truce that could not, however, be called peace. Because Algiers spared no effort in working for that happy outcome, Algeria finds cause for self-congratulation in the fact that those two Muslim countries have embarked on the path of lasting peace and understanding, which is the only way towards friendship and co-operation between their two peoples. It is Algeria's hope that a peaceful solution of the current crisis will be an incentive to all the Gulf States to embark on the same path and thus restore the trust and co-operation which will free the Gulf and its States from foreign interference.
The reaction of the Arab peoples to the Gulf crisis is closely linked to the discriminatory handling of the violations of international law that have been committed with impunity in the region. This has convinced the Arab peoples that the international community applies a double standard, which very naturally nurtures a profound feeling of injustice. It is equally clear that that reaction also reflects strong aspirations after inter-Arab solidarity, that would rise to the level of the profound attachment of the Arab peoples to the Arab nation, a solidarity that is so essential if we are to eliminate all divisive factors which tend to weaken the ability of Arabs to take charge of their common destiny. 
It is because they share that conviction that the countries of the Arab Maghreb Union (AMU), which recently met under the presidency of President Chadli Bendjedid, are constantly striving to consolidate the march towards unity upon which they have embarked.
Within the framework of permanent machinery for concerted and co-ordinated action to achieve common goals, specific and concrete actions strengthen at every stage a process that is in full accord with the requirements of the times and which is further carried forward by the irresistible will of the peoples of the region, whom a common cultural heritage naturally prompts to base their hopes for development and prosperity on their striving for unity.
The meeting in Algiers last June of the Conference of Foreign Ministers of the non-aligned Mediterranean countries - the third after La Valette and Brioni - proved to be extremely timely in view of the need to evaluate in common the new facts of the international, economic, and political situation and its impact on the Mediterranean non-aligned countries.
In that connection, the Conference considered ways and means of intensifying dialogue and co-operation with their partners in the European Economic Community (EEC) and the Conference on Security and Co-operation in Europe with a view to meeting the legitimate concerns of the European Economic Community Mediterranean Countries, widening the scope of consultation between the two sides of the Mediterranean and setting up an institutionalised framework for such consultation.
Much has happened in Europe that is now actively paving the way towards a new economic and security situation in that continent. It is the hope and resolve of our countries that the Mediterranean dimension, which has been marginalized in recent times, will assume its fu3I historic importance in the light of the common challenge of security and development, which should be established and strengthened to the advantage of all the coastal States if they are to be realized. 
In more ways than one, 1990 could be called the year of the United Nations. In Namibia, the United Nations amply demonstrated its great ability to implement the independence plan it had conceived. In South Africa, it has gone every step of the way in the struggle of the South African people to restore their inalienable rights in a unified and democratic society. The legalization of political struggle in South Africa and the initiation of a long-awaited dialogue that would truly dismantle apartheid are the results of international pressure. Therefore, it is essential to be vigilant when we see that divisive and diversionary tactics as well as repression still pose a threat to those objectives.
The United Nations stand on the side of the collective African will already bears fruit and gives us every reason to hope that a solution will soon be found to the problem of Western Sahara. The joint good offices of the current president of the Organization of African Unity (OAU) and the Secretary-General of the United Nations, which as recently as August 1988 led to the presentation of peace proposals acceptable to both parties to the conflict - the Kingdom of Morocco and the POLISARIO Front - have resulted, last June, in the drawing up of a genuine settlement plan which was subsequently endorsed by Security Council resolution 658 (1990).
Algeria welcomes this crucial stage in the process which aims at the organization and supervision by the United Nations in co-operation with the Organization of African Unity, of a referendum on self-determination for the people of the Western Sahara without any administrative or military constraints.
My country wishes to reiterate its tribute to the Secretary-General, Mr. Javier Perez de Cuellar, and to the current president of the OAU for their efforts in that context. They know that they can count on Algeria's full support and co-operation in their efforts to finalize the settlement plan and to ensure its impartial implementation. 
National reconciliation processes supported by international dialogue and encouraged by the United Nations with a view to reaching peaceful settlement of certain regional conflicts are designed to serve the same goal - namely, to facilitate and support the free choice by peoples of their leaders, their economic and social systems, and their institutions as well as to preserve the sovereignty, independence, unity and very often - as in the case of Afghanistan, Cambodia and Cyprus - the non-aligned status of such countries. This also applies to the Korean peninsula, where the meeting between the two Prime Ministers of those two Governments represents progress towards the peaceful reunification of Korea. This is progress that Algeria welcomes and encourages.
While the integration of the Eastern countries into the world economy has from the outset aroused resolute support on the part of the international community, since it provides fresh prospects for greater prosperity in the North, the simultaneous deterioration of the economic situation in the developing countries and the tragic widening of the North-South gap bear witness to the aggravation of the imbalances created by the international economic system.
The spread of poverty, which has been further exacerbated by the harshness of structural adjustment programmes, external indebtedness, deterioration in the terms of trade, and malfunctions in the international trade and monetary systems, have all demonstrated that international co-operation in the area of development remains outside the ambit of the renewals now so characteristic of international political relations.
In this, the United Nations system has a major role to play, in view of the intimate link between peace and development. The revitalisation of growth of the developing countries was defined by the eighteenth special session of the General Assembly last April as the most important challenge of the l990s. 
It is important that the consensus that emerged on that occasion in favour of a Declaration on international economic co-operation should take a concrete form that would be commensurate with the commitment to enable international co-operation to rise to the challenge of development. Similarly, the programme of action in favour of the least developed countries which was recently adopted in Paris deserves even more determined support from the international community to put an end to economic regression and to lay the foundations of economic development in those particularly vulnerable countries ,
More generally speaking, the resuscitation of the North-South dialogue is a necessary target if we are to promote international economic relations that are fairer and more equitable. South-South co-operation is a fundamental principle of Algeria's policies. We are convinced that promoting varied trade between the countries of the South is a very promising dimension in international economic relations and a vital necessity if the developing countries wish to rise to the status of full-fledged partners in a world that is undergoing fundamental changes.
In this context, the creation of a summit consultative group on South-South co-operation, whose first summit was held in Kuala Lumpur in June 1990, is likely to give concrete meaning and decisive political thrust to South-South co-operation.
The report of the South Commission with respect to international co-operation in general and South-South co-operation in particular must be viewed as a valuable contribution. It is based on innovative thinking and advocates a fruitful approach and realistic steps which we owe it to ourselves to take into account both individually and collectively. I should like here to pay a fraternal tribute to a great man and worthy son of Africa, Mwalimu Julius Nyerere, as well as to the entire membership of the South Commission over which he presides. 
Any new outlook in international relations should be a reflection of the international will and should be based, therefore, on the contributions of all States in a context of co-equality regardless of their international weight, their level of economic development or their military might. This means that if the United Nations is to be an impartial tool of the collective will and collective action, it must constantly ensure respect for the rules of objectivity and equality of treatment. The United Nations is the very embodiment of all the best that humanity desires for itself. The vision that the United Nations has of the world cannot therefore be identified with that held by any particular State or group of States. Transcending strategies and interests defined in terms of restricted economic circles and exclusive military clubs, it is rather by merging individual advantage and common cause that this noble work can be accomplished.
That vision demands a great deal of the Members of our Organization, particularly of those who have power and prosperity in their favour. It requires that they be exemplary in their behaviour in the international arena. In effect, their individual and collective contributions will be decisive in strengthening international peace and security and bringing about the international economic co-operation that would promote sound development.
Hence in the world will be much more effectively guaranteed if economic development is more widely shared. It is our profound hope that the United Nations will work to provide humanity with what may prove to be its most valuable asset. 
